658 So.2d 1161 (1995)
Kathleen R. KELLE, Appellant,
v.
D.H. HOLMES COMPANY, LTD. and Florida Unemployment Appeals Commission, Appellees.
No. 94-02086.
District Court of Appeal of Florida, Second District.
August 2, 1995.
*1162 Kathleen R. Kelle, pro se.
William T. Moore, Tallahassee, for appellee/Florida Unemployment Appeals Com'n.
FULMER, Judge.
Kathleen R. Kelle appeals the denial of her claim for unemployment benefits. The appeals referee found that she voluntarily resigned from her job without good cause attributable to her employer. The Unemployment Appeals Commission affirmed the referee's decision. The Commission's order is entitled to a presumption of correctness. See Applegate v. Barnett Bank, 377 So.2d 1150 (Fla. 1979). In order to successfully challenge the findings of the appeals referee and overcome this presumption, a claimant must show that the findings are not supported by competent, substantial evidence in the record. § 120.68(10), Fla. Stat. (1993); Georgia v. Unemployment Appeals Comm'n, 647 So.2d 279 (Fla. 2d DCA 1994).
The claimant challenges the denial by presenting a version of the facts that differs from the findings of the appeals referee. However, she failed to show that the findings of the appeals referee were not supported by competent, substantial evidence. We cannot reweigh the facts and we find no legal error in the record before us. Therefore, the order denying unemployment benefits is affirmed.
THREADGILL, C.J., and RYDER, J., concur.